JACOBSON, Presiding Judge,
specially concurring:
I concur in the result reached by the majority of this court because I believe their interpretation of the holding in Ross v. Industrial Commission, 112 Ariz. 253, 540 P.2d 1234 (1975) that the “previous disability” referred to in A.R.S. § 23-1044(E) is a physical disability is mandated by that decision.
Moreover, the majority opinion adequately points out that this is a sharp turn in the law dealing with the scheduled-unscheduled dichotomy in workmen’s compensation cases. What the majority does not point out, and hence this specially concurring opinion, is that the Ross decision has for all practical purposes repealed the legislature’s statutory enactments dealing with scheduled injuries.
It is indeed the rare individual who has spent any time on this earth, that has not at some point suffered what could be classified as a “permanent physical disability”. For example, simply among the judges on this court, approximately fifty percent wear glasses because of some kind of sight problem. These could obviously classify as “permanent physical disabilities”. Also, most of us, at one time or another have had various surgical procedures, if nothing more than a tonsillectomy. Is the removal of an organ a “permanent physical disability”? Most of Us have suffered the normal childhood diseases which have left us with enlarged hearts, partial loss of hearing, or the inability to compete in the Olympics, to say nothing of the various broken bones which did not heal correctly and straight. Are these also “permanent physical disabilities”? And, if so, might not old age, being overweight or being out of condition, which are permanent in nature, qualify as “physical disabilities” when compared to a Nureyev.
In short, there are none among us who could not arguably qualify as having some sort of permanent physical disability.
If the statutory enactments dealing with scheduled injuries are to be repealed, then that is a proper function for the legislature, not the judiciary.